DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-3 drawn to a paperboard pizza box) in the reply filed on 12/28/2020 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10569927. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a hinged lid food box comprising lid flaps with integral perforated seams (i.e. tear strips) for opening.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “foldable flap comprising a tongue extension” and “insertion into receiving slots” [Claim 21 lines 11- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 21 and 30 define tongue extensions and receiving slots (lines 11-14 of Claim 21 and lines 17-18 of Claim 30).  Examiner cannot find support for this limitation within Applicant’s Specification; therefore, the metes and bounds of the limitation(s) are not readily understood.  For purposes of examining the claims on the merits, Examiner interprets the claims as defining lids with foldable depending flanges.
Claims 22-29 and 31-36 fail to cure the deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 27-31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler (US 3206103 A) in view of Stone (US 5673849 A).
Regarding claims 21-22, 27-31, and 33-36, Bixler teaches reclosable tamper proof carton comprising first and second main panels (14 and 18) being connected with a rear panel (16), the first main panel forming the bottom of the food box and the second main panel forming the top of the food box; the first main panel having two opposing side panels (50/50’) attached to first and second edges of the first main panel and a front panel (12) attached to a third edge of the first main panel; the second main panel having two opposing side panels (60/60’) attached to first and second edges of the second main panel and a front panel attached to a third edge of the second main panel; the second main panel being connected along fourth edge to the rear panel connected along a fourth edge of the first main panel; at least one strip of adhesive (52/52’) disposed on one of the two opposing side panels and the front panel of the first main panel; a perforation (66/66’) disposed along the second main panel, preferably adjacent to the two opposing side panels, and the front panel of the second main panel, forming a tear strip (62/62’). Bixler lacks a continuous length of material adhesively sealed on an interior surface of the second main panel adjacent to the two opposing side panels and the front 
Stone teaches a flip-top reclosable carton and blank for making the same comprising a continuous length of material on an interior surface of the second main panel adjacent to the two opposing side panels and the front panel of the second main panel, extending about at least three sides of the food box and secured to the interior surface directly below the tear strip, to tear through the tear strip (Col 6 lines 43-57). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Bixler’s tear strip to include an attached underlying reinforcing tape in order to ensure a clean tear through the perforations, as taught by Stone.
12.	Claims 23-26, 32, and 37-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler in view of Stone, as applied to claims 21 and 30 above, and further in view of Lahlouh (US 2014/0305944 A1).
Regarding claims 23-26, 32, and 37-56, Bixler, as modified above, discloses the claimed invention except for a removable strip over the adhesive. Lahlouh teaches a resealable box wherein each of the at least one strip of adhesive (310) is covered with a removable strip (312) of non-adhesive liner (see Fig. 3).  Examiner also considers the non-adhesive areas to be non “stick”.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to further modify Bixler’s box to include a releasable liner over the adhesive in order to allow one to expose said adhesive only when one is ready to seal, or form, the container (Lahlouh; see Par. 0017).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734